In re Matthews, Charles “Chuckie”, III;— Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. 4A94-0210; Parish of Lafayette, 15th Judicial District Court, Div. “E”, No. B.
Granted in part; denied in part. Relator’s sentence of forty years at hard labor, “at least” ten years of which must be served without parole eligibility, is vacated and this case is remanded to the district court with instructions to resentenee relator to a determinate sentence which specifies the extent of parole disability in a fixed number of years. La.C.Cr.P. art. 879; State ex rel. Dawson v. Ballard, 460 So.2d 595 (La.1984); see also State v. Telsee, 388 So.2d 747, 749 n. 2 (La.1980). In all other respects, the application is denied.
MARCUS, J., not on panel.